BETTS, District Judge,
said that the TJ. S. supreme court, in the case of Pratt v. Reed [19 How. (60 TJ. S.) 359], had decided that no man could have a tacit lien upon any foreign vessel for supplies furnished to her except under circumstances which would authorize a bottomry hypothecation upon her; that this court, being bound by the rule in that decision, must require of libelants in all eases to bring themselves-*352within that rule by their pleadings, and to ayer that the owner has no funds or credit on which to procure the supplies, except the credit of the vessel, and the motion must accordingly be granted; but the court would allow the libelant to amend his libel by inserting such an allegation.